1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     DARREN GABRIEL LACHANCE,                         Case No. 3:17-cv-00689-MMD-WGC

7                                       Petitioner,                    ORDER
             v.
8
      HAROLD WICKHAM, et al.,
9
                                    Respondents.
10

11   I.     SUMMARY

12          This is a habeas corpus proceeding under 28 U.S.C. § 2254 brought by Petitioner

13   Darren Gabriel LaChance, a Nevada prisoner who is proceeding pro se. Currently before

14   the Court is Respondents’ Motion to Dismiss Ground 5 of LaChance’s Petition for Writ of

15   Habeas Corpus (ECF No. 1) (“Motion”). (ECF No. 17) LaChance did not oppose this

16   motion and the deadline for doing so has expired. 1 For the reasons discussed below,

17   Respondents’ Motion is granted.

18   II.    BACKGROUND 2

19          LaChance challenges a conviction, pursuant to a jury verdict, and sentence

20   imposed by the Second Judicial District Court for Washoe County (“state court”) for

21   domestic battery by strangulation, battery causing substantial bodily harm, false

22
            1LR   7-2 of the Local Rules of Civil Practice provides that failure to file points and
23   authorities in opposition to a motion constitutes a consent that the motion be granted. LR
     7-2(d); cf. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (failure to follow the district
24   court’s local rules is a proper ground for dismissal). Pursuant to the Local Rules, any
25   response to Respondents’ motion was due by April 1, 2019. See LR 7-2(b). LaChance
     initially sought and was granted an extension of time (ECF Nos. 26–27); however, he later
26   withdrew his request for an extension (ECF No. 28). Although no response was filed, the
     Court will address the merits of the motion to ensure a complete record.
27          2Thisprocedural history is derived from the exhibits located at ECF Nos. 18–22 and
28   24 on the Court’s docket.
1    imprisonment, and unlawful taking of a motor vehicle. 3 Prior to trial, Washoe County

2    District Attorney filed a notice of intent to seek designation of LaChance as a “Habitual

3    Criminal pursuant to NRS § 207.010 and NRS § 207.016.” (ECF No. 19-12.) On November

4    8, 2012, the state court entered a judgment of conviction, adjudging LaChance as a

5    habitual criminal under NRS § 207.010. (ECF No. 19-21.) LaChance appealed.

6           In his direct appeal, LaChance raised one issue relevant to Respondents’ motion:

7    the state court committed plain, reversible error and violated his Fifth, Sixth, and

8    Fourteenth Amendment rights to a fair trial and to due process of law, when it allowed

9    habitual offender proceedings to occur without an information and without an arraignment

10   thereon. (ECF No. 20-6 at 30–34.) In April 2014, the Nevada Supreme Court affirmed

11   LaChance’s convictions. (ECF No. 20-21.)

12          LaChance filed a filed a state petition for writ of habeas corpus (“state petition”)

13   seeking post-conviction relief in June 2014. (ECF No. 20-33.) The state petition was

14   denied, and LaChance appealed. The Nevada Supreme Court affirmed the denial of relief

15   (ECF No. 22-12), and the remittitur issued on January 30, 2017 (ECF No. 22-23).

16          LaChance filed the pro se federal petition initiating this case on November 22, 2017.

17   (ECF No. 1). The petition alleges five grounds for relief in total. Respondents’ motion

18   challenges one of those five grounds, arguing cognizability.

19   III.   DISCUSSION

20          A.     Cognizability – Ground 5

21          The Antiterrorism and Effective Death Penalty Act (“AEDPA”) “places limitations on

22   a federal court’s power to grant a state prisoner’s federal habeas petition.” Hurles v. Ryan,

23   752 F.3d 768, 777 (9th Cir. 2014) (citing Cullen v. Pinholster, 563 U.S. 170, 181 (2011)).

24   When conducting habeas review, a federal court is limited to deciding whether a conviction

25   violates the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a); Estelle

26          3The jury also convicted Petitioner of (i) possession of a controlled substance for
27   the purpose of sale and (ii) possession of a controlled substance, but the conviction for
     possession of a controlled substance was later overturned on direct appeal on double
28   jeopardy grounds. (ECF No. 20-21; see also Amended Judgment, ECF No. 20-39.)


                                                   2
1    v. McGuire, 502 U.S. 62, 67–68 (1991). Unless an issue of federal constitutional or

2    statutory law is implicated by the facts presented, the claim is not cognizable in federal

3    habeas. McGuire, 502 U.S. at 68.

4           Federal habeas relief is unavailable “for errors of state law.” Lewis v. Jeffers, 497

5    U.S. 764, 780 (1990). A petitioner “cannot, merely by injecting a federal question into an

6    action that asserts it is plainly a state law claim, transform the action into one arising under

7    federal law.” Caterpillar v. Williams, 482 U.S. 386, 399 (1987); accord Poland v. Stewart,

8    169 F.3d 573, 584 (9th Cir. 1999) (holding that federal habeas courts lack jurisdiction “to

9    review state court applications of state procedural rules”) (quoting Langford v. Day, 110

10   F.3d 1380, 1381 (9th Cir. 1996) (habeas petitioners may not “transform a state law issue

11   into a federal one merely by asserting a violation of due process”)). To state a cognizable

12   federal habeas claim based on state sentencing error, a petitioner must allege that the

13   error was “‘so arbitrary or capricious as to constitute an independent due process or Eighth

14   Amendment violation’.” Richmond v. Lewis, 506 U.S. 40, 50 (1992) (quoting Lewis, 497

15   U.S. at 780). A state court’s misapplication of its own sentencing laws does not violate due

16   process thereby justifying federal habeas relief unless the petitioner can show

17   “fundamental unfairness.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994).

18          Ground 5 claims the state court “committed reversible error and violated Petitioner’s

19   Fifth, Sixth and Fourteenth Amendment right to a fair trial and to due process of law, when

20   it allowed habitual offender proceedings to occur without an information and without an

21   arraignment thereon.” (ECF No. 1 at 25–27.) LaChance contends that NRS § 207.016(2)

22   requires prosecutors to file an information before sentencing that charges an offense

23   pursuant to NRS §§ 207.010, 207.012, or 207.014. Because the prosecutors merely filed

24   a “notice” in his case, to which the state court and defense counsel agreed, LaChance

25   claims the lack of an information allegedly violated his constitutional rights.

26          Respondents argue that Ground 5 presents a purely state law issue under

27   Nevada’s habitual criminal sentencing statutes, and therefore is not a cognizable federal

28   habeas claim. (ECF No. 17.) Although the petition claims a violation of LaChance’s rights


                                                    3
1    to a fair trial and due process in the heading of Ground 5, Respondents contend that the

2    petition fails to provide further analysis or support from federal case law to federalize his

3    claim. They argue that LaChance instead relies on Nevada cases and statutes, attempting

4    to mask the fact that Ground 5 is a state law issue with general assertions of Fifth, Sixth,

5    and Fourteenth Amendment violations.

6           The Court finds that Ground 5 is not cognizable in federal habeas because it

7    presents a purely state law claim and conclusory allegations. LaChance cites two federal

8    cases to support Ground 5 but doing so does not convert the claim to a cognizable federal

9    claim. 4 Ground 5 does not allege a fundamental unfairness or any other arbitrary or

10   capricious action. See Richmond, 506 U.S. at 50; Christian, 41 F.3d at 469. Although he

11   uses the phrase “due process,” the core of LaChance’s claim is that the Nevada Supreme

12   Court misinterpreted NRS §§ 207.010 and 207.016. E.g., Lacy v. Lewis, 123 F. Supp. 2d

13   533, 551 (C.D. Cal. 2000) (“Merely adding the phrase ‘due process’ to state law claims

14   does not transform those claims into federal claims; rather, they remain state law claims

15   ‘dressed up’ as federal due process claims.”) Accordingly, Ground 5 fails to state a

16   cognizable claim for federal habeas relief.

17   IV.    CONCLUSION

18          It is therefore ordered that Respondents’ Motion to Dismiss (ECF No. 17) is

19   granted. Ground 5 of LaChance’s Petition for Writ of Habeas Corpus (ECF No. 1) is

20   dismissed.

21          It is further ordered that Respondents have until April 3, 2020, to file and serve

22   answer the remaining grounds of LaChance’s petition.

23          It is further ordered that LaChance has 30 days from service of the answer to mail

24   a reply to the Clerk of Court for filing.

25
            4See    Smith v. United States, 360 U.S. 1, 9 (1959) (holding that a grand jury
26
     indictment is required in federal prosecutions); United States v. Lopez-Vasquez, 1 F.3d
27   751, 753–55 (9th Cir. 1993) (holding that a deportee’s waiver of his right to judicial review
     of a deportation order issued in an administrative proceeding “must be considered and
28   intelligent”) (en banc).


                                                   4
1    All other instructions set forth in the scheduling order (ECF No. 8) remain in effect.

2    DATED THIS 3rd day of February 2020.

3

4
                                        MIRANDA M. DU
5                                       CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           5
